 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   COLLIN WILLIAMS,                                     Case No. 1:18-cv-00611-LJO-BAM (PC)
12                           Plaintiff,                   ORDER LIFTING STAY OF PROCEEDINGS
13              v.                                        ORDER VACATING JUNE 6, 2019
                                                          SETTLEMENT CONFERENCE
14   NAVARRO, et al.,
                                                          (ECF No. 19)
15                           Defendants.
16

17              Plaintiff Collin Williams (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s complaint against: (1) Defendants Santiesteban1 and Cortez for excessive force;

20   (2) Defendants Navarro and Sanchez for failure to intervene; (3) Defendants Navarro,

21   Andrzejewski,2 and Brown for deliberate indifference; (4) Defendants Santiesteban and Cortez

22   for assault and battery; and (5) Defendants Andrzejewski and Brown for medical negligence.

23              On April 18, 2019, the Court identified this case as an appropriate case for the post-

24   screening ADR (Alternative Dispute Resolution) project and stayed the action to allow the parties

25   an opportunity to settle their dispute before the discovery process begins. (ECF No. 19.) The

26   Court’s order granted Defendants time to investigate and determine whether to opt out of the

27   1
         Sued as “Santiestban.”

28   2
         Sued as “Andrezejewski.”
                                                         1
 1   post-screening ADR project.

 2          On May 9, 2019, Defendants filed a notice of opt out and request to vacate settlement

 3   conference. (ECF No. 20.) After reviewing the request, the Court finds good cause to grant

 4   Defendants’ request. Therefore, the stay is lifted, and the June 6, 2019, settlement conference is

 5   vacated. This case is now ready to proceed.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1.      The stay of this action (ECF No. 19) is LIFTED;

 8          2.      The June 6, 2019, settlement conference is vacated; and

 9          3.      The parties may proceed with discovery pursuant to the discovery and scheduling

10                  order to be issued by separate order.

11
     IT IS SO ORDERED.
12

13      Dated:     May 10, 2019                               /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
